Citation Nr: 0112625	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
spasm manifested as a prior myocardial infarction, variant 
angina pectoris and sinus node dysfunction, status post 
artificial ventricular pacemaker, currently rated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a disability evaluation in excess of the currently assigned 
60 percent for his service-connected cardiac disability 
(denominated coronary artery spasm manifested as a prior 
myocardial infarction, variant angina pectoris and sinus node 
dysfunction, status post artificial ventricular pacemaker).  

The file indicates that the veteran is also claiming 
entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).  That issue has 
not been adjudicated by the RO in the first instance is not 
inextricably intertwined with the increased rating claim 
currently on appeal.  Accordingly, it is are referred to the 
RO for appropriate action.  [See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Holland v. Brown, 6 Vet. App. 443 (1994)].

The Board notes in passing that in a March 2001 brief, the 
veteran's accredited representative suggested that the TDIU 
issue be remanded.  However, since that issue has not been 
adjudicated by the RO, a remand is not appropriate.  See, in 
general, Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  


FINDING OF FACT

The veteran's service-connected cardiac disability is not 
currently manifested by congestive heart failure, left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, or dyspnea, fatigue, angina, dizziness or 
syncope resulting from performance of a workload of 3 
metabolic equivalents (METs) or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
service-connected coronary artery spasm manifested as a prior 
myocardial infarction, variant angina pectoris and sinus node 
dysfunction, status post artificial ventricular pacemaker, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7006 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected cardiac disability, which is currently evaluated as 
60 percent disabling.  In essence, he contends that his 
symptomatology is more severe than is recognized by VA.  In 
particular, he alleges that his chest pain is increasing in 
frequency and severity. 

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issue.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321(a) (2000).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  


Specific schedular criteria

The veteran's service-connected cardiac disability is 
currently rated as 60 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7006 (2000), which contains the 
criteria for evaluating myocardial infarction.  Under this 
Code, a 60 percent rating is warranted where the evidence 
demonstrates a cardiac disability with a history of 
documented myocardial infarction, resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The Board notes in passing that the applicable rating 
criteria for cardiovascular disease, 38 C.F.R. § 4.104 et 
seq., were amended, effective January 12, 1998. Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, however, the veteran's claim of entitlement to an 
increased disability rating was filed in March 1999, after 
the effective date of the amended regulation, so only the 
current version of the 
Schedular criteria may be applied.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, a determination as to the degree of impairment 
resulting from a disability involves a factual determination 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); see also Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994). 

The veteran's medical history shows that during service he 
was treated for episodes of chest pain with pain radiating 
into his left arm and abnormal EKG readings.  Post-service 
medical records from Jones County Community Hospital show 
that he underwent hospitalizations in 1982 for treatment of 
an acute myocardial infarction and sinus bradycardia.  He 
reported experiencing chest pains which did not respond to 
nitroglycerin, numbness in his left arm and episodes of 
shortness of breath, dizziness and loss of consciousness.  
The diagnosis was coronary artery spasm with variant angina.  
In 1983, he underwent surgical implantation of an artificial 
ventricular pacemaker.  In May 1983, a VA physician examined 
the veteran and determined that his cardiac disability 
symptoms had manifested as early as his period of military 
service.

By RO decision of June 1983, the veteran was granted service 
connection, and a 60 percent rating for coronary artery spasm 
manifested as a prior myocardial infarction, variant angina 
pectoris and sinus node dysfunction, status post artificial 
ventricular pacemaker.  

In March 1999, the veteran sought an increased evaluation, in 
excess of 60 percent, for his service-connected cardiac 
disability.  Pursuant to his claim, he identified various 
private medical sources where he received treatment for his 
heart problems.  Records from the identified sources were 
duly obtained by the RO and associated with his claims 
folder.  

Medical records from South Central Regional Medical Center of 
Laurel, Mississippi (formerly Jones County Community 
Hospital), show in pertinent part that the veteran was 
treated for complaints of chest pain in November 1987 and was 
diagnosed with acute myocardial infarction versus unstable 
angina pectoris.  He was noted to have had a history of 
substernal left chest and left arm discomfort precipitated by 
exertion and relieved by rest and/or nitroglycerin.  In 
October 1998, he was treated for complaints of chest 
discomfort.  EKG and enzyme testing at the time did not 
indicate a myocardial infarction.  The diagnostic impression 
was that he was having an anxiety attack.  

In a February 2000 written statement, T.C.P., D.O., of The 
Laurel Family Clinic, reported that he treated the veteran in 
October 1998 for chest pain complaints and accelerated 
hypertension.  Dr. P.' medical reports at the time show a 
diagnosis of non-cardiac chest pain.  Dr. P. reported that 
cardiac evaluation of the veteran in October 1998 produced 
results which ruled out a myocardial infarction.  The 
physician's opinion that the veteran at the time was 
experiencing angina secondary to his chest pains and problems 
at work and home.  According to Dr. P., the veteran's angina 
was probably exacerbated by his accelerated level of 
hypertension and anxiety. 

Treatment reports dated in September 1995 from T.F.W., M.D., 
of the Hattiesburg Clinic, show that the veteran's pacemaker 
was discovered to have been nonoperational.  Medical records 
from Forrest General Hospital show that the veteran underwent 
surgery in November 1995 to replace the original pacemaker, 
which had arrived at the end of its service life and had 
expired.  Thereafter, Dr. W.'s treatment reports from 
November 1995 to December 1995 show that the veteran obtained 
good results from his pacemaker replacement surgery.  

The report of a June 1999 VA compensation examination 
reflects the above medical history and shows that the veteran 
used medication daily to control his cardiac symptoms and 
reportedly experienced episodes of chest pain 3 to 5 times 
per month.  Alternatively, he sometimes enjoyed periods of 2 
to 3 months without any chest pain.  Chest pain was usually 
precipitated by stress and relieved with nitroglycerin spray.  
Episodes of dizziness but no syncope or fatigue were 
reported.  According to the veteran at the time of the 
examination, he had resumed his exercise program 10 days 
earlier and walked a distance of 1 to 2 miles daily.  He 
reported that he worked in his yard, cut his lawn with a 
riding lawnmower, and occasionally played golf and went 
fishing.  He also performed housework and vacuum cleaning.  
He did not watch his diet.  His last hospitalization was in 
October 1998 for complaints of chest pain.  He was not 
working at the time of the examination, but reported that he 
had been employed as a school teacher and principal until the 
time of his October 1998 hospitalization.  

The veteran's cardiac examination revealed a regular heart 
rate without murmurs, rubs or gallops.  The point of maximal 
impulse was not displaced and the precordium was not 
hyperactive.  A trace of edema was observed on the left, but 
none on the right.  His lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezing.  His blood 
pressure was 160/110 and 156/104 sitting, 150/100 reclining, 
and 144/100 standing.  Chest X-ray revealed lungs which were 
clear of any acute process and his cardiac silhouette was 
within normal limits.  The presence of a cardiac pacemaker 
was noted.  EKG testing revealed findings which were 
determined to have been probably within normal limits and 
representative of a minimal abnormality at worst.  Echo 
testing revealed a left ventricular ejection fraction of 60 
percent and other findings which were deemed to have been 
normal.    Following assessment of the testing and clinical 
findings, the diagnoses were status post 2 myocardial 
infarctions, status post pacemaker placement with 
hypertension and a metabolic equivalent (METs) value of 5 to 
7 METs.  


Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claim was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his service-
connected cardiac disability.  The RO has found the claim to 
be well grounded, obtained the medical records which had been 
specifically identified by the veteran as being pertinent to 
his claim and provided the veteran with a medical examination 
of his cardiac disability in June 1999 to assess its level of 
impairment.  All medical evidence pertinent to his claim have 
been obtained and associated with the record.  The Board thus 
concludes that there is no additional outstanding evidence 
which should be obtained.  In addition, the veteran and his 
representative have been accorded ample opportunity to 
present argument in support of this claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.

Discussion

Applying the facts of the case to the aforementioned 
criteria, the Board finds that the current state of the 
veteran's cardiac disability does not meet or approximate the 
requirements for a 100 percent evaluation.  On VA examination 
in June 1999, the veteran was not shown to have a diagnosis 
of chronic congestive heart failure.  His workload capacity 
was 5 to 7 METs.  This is not consistent with the assignment 
of a 100 percent disability rating an indeed is not 
consistent with the assignment of even a 690 percent rating.  
Additionally, his left ventricular ejection fraction was 
60 percent on echo testing in June 1999.  This, too, is no 
consistent with the assignment of a 100 percent rating.  The 
private examination reports indicate no recent episodes of 
syncope, dyspnea or fatigue associated with his cardiac 
disability.  According to the veteran, he was able to walk a 
distance of 1 to 2 miles daily and was able to perform yard 
work and household chores and occasionally played golf or 
fished.  

Therefore, the Board finds that the clinical picture 
presented by the evidence of the current state of the 
veteran's heart disability does not meet or closely 
approximate the constellation of symptomatology required by 
the schedule for assignment of a 100 percent rating.

The veteran contends that his episodes of angina have 
increased in frequency as he aged and that he now experiences 
chest pain on a daily basis.  In this regard, the Board notes 
that the private treatment reports indicate that his most 
recent hospitalization for complaints of dizziness and chest 
pain in October 1998 was for symptomatology which was 
attributed to stress which had exacerbated the underlying 
angina.  However, the Board finds that this symptom is 
adequately addressed and compensated by the 60 percent 
disability rating currently assigned to his cardiac 
disability.  The rating criteria do not provide for a 100 
percent evaluation absent a showing of angina brought on by a 
workload of 3 METs or less.  

To the extent that the veteran contends that his recent 
diagnosis of diabetes contributes to his overall disabled 
condition such that it should be considered when rating his 
cardiac disability, the Board is unable to do so, as he is 
not presently service-connected for diabetes.  Furthermore, 
the applicable rating schedule for myocardial infarction does 
not contemplate diabetes as a disabling factor in its 
criteria.  The Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran also contends that his service-connected heart 
disability impacts his ability to work.  The Board does not 
doubt that this is true.  However, limitation in employment 
is specifically contemplated in the schedular criteria.  See 
38 C.F.R. § 3.321(a), 4.1.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the veteran's claim for an increased rating in excess of 
60 percent for coronary artery spasm manifested as a prior 
myocardial infarction, variant angina pectoris and sinus node 
dysfunction, status post artificial ventricular pacemaker, 
must be denied.  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular rating

In the October 1999 Statement of the Case, the RO considered 
and rejected the possibility of assigning an extraschedular 
ratings for the veteran's service-connected psychiatric 
disability.  The Board believes that this matter must be 
addressed in this decision.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996); see also VAOPGCPREC 6-96.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) (2000) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  See also Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. A review of the record does not 
show that there are manifestations of the cardiac disability 
which are so unusual or exceptional as to take his degree of 
impairment beyond the criteria of the applicable rating 
schedule.    He has evidently not been hospitalized since 
1995.  Although there is no question that his service-
connected cardiac disability interferes with employment, this 
is already contemplated in the assignment of a 60 percent 
rating.  See Van Hoose, supra.  The veteran has not pointed 
to any unusual clinical manifestations of the disability.  
The most recent VA examination, which has been reported in 
detail above, did not indicate any exceptional disability 
picture and indeed EKG testing was essentially normal.  The 
veteran has reported that he mows his loan, goes fishing and 
occasionally golfs.

In sum, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability evaluation in excess of 60 percent for service-
connected coronary artery spasm manifested as a prior 
myocardial infarction, variant angina pectoris and sinus node 
dysfunction, status post artificial ventricular pacemaker, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

